ORDER OF SUMMARY DISPOSITION
T1 Rule 1.201 of the Oklahoma Supreme Court Rules provides that "(in any case in *1031which it appears that a prior controlling appellate decision is dispositive of the appeal, the court may summarily affirm or reverse, citing in its order of summary disposition this rule and the controlling decision." Okla, S.Ct. Rule 1.201.
T2 After reviewing the record in this case, THE COURT FINDS that our decision in In the Matter of T.T.S., 2015 OK 36, 373 P.3d 1022 involves the same primary legal questions as those in the above-styled appeal; and therefore, our holding in T.T.S. disposes of the issues herein.1
13 IT IS THEREFORE ORDERED that the trial court's Journal Entry Terminating the Parental Rights of Respondent Father, Robert Eggers is reversed and the cause is remanded for further proceedings.
14 REIF, C.J., COMBS, V.C.J., WATT, EDMONDSON, COLBERT, and GURICH, JJ., concur.
115 KAUGER, J., coneurs in result.
T 6 WINCHESTER, and TAYLOR, JJ., dissent.

. The issue presented in Matter of T.T.S. was whether in proceedings to terminate parental rights, brought pursuant to 10A 0.$.2011 § 1-4-904(B)(5), the jury instructions, verdict forms, and final order must include the specific conditions a parent failed to correct.